Citation Nr: 0000853	
Decision Date: 01/11/00    Archive Date: 01/27/00

DOCKET NO.  97-12 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
post-operative left knee injury, currently evaluated at 10 
percent disabling.

2.  Entitlement to an increased rating for degenerative joint 
disease of the left knee with limitation of motion, currently 
evaluated at 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from June 1969 to December 
1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1996 rating decision by the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which increased the rating for the 
veteran's service-connected left knee disability to 20 
percent.  The veteran timely appealed that determination to 
the Board.

In August 1998, the Board remanded the case back to the RO 
for further development.  In January 1999, after completion 
of the development requested, the RO rechararacterized the 
veteran's right knee disability as involving degenerative 
joint disease (osteoarthritis) for which a 10 percent 
evaluation was assigned, and post-operative residuals of a 
left knee injury other than degenerative joint disease, for 
which a 10 percent evaluation was assigned; the combined 
evaluation remained at 20 percent.  The veteran continued 
with his appeal.  

In April 1999, the Board again remanded the case back to the 
RO for further development.  In August 1999, after completion 
of the requested development, the RO confirmed and continued 
the 10 percent rating for post-operative residuals of a left 
knee injury, as well as the 10 percent rating for 
degenerative joint disease.  


FINDINGS OF FACT

1. All evidence necessary for an equitable evaluation of the 
veteran's appeal has been obtained.

2.  Objective manifestations of the veteran's left knee 
impairment consist of limitation of motion (ranging from 
slight to moderately severe), intermittent swelling, and 
crepitus; the veteran subjectively complains of pain on use 
of the left knee, especially on prolonged walking or 
standing, locking, and instability, and that he experiences 
significant exacerbation of his symptoms approximately three 
times per year.


CONCLUSION OF LAW

1.  The criteria for more than a 10 percent evaluation for 
service-connected postoperative residuals of a right knee 
meniscectomy, chondromalacia patella, are not met. 38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 
4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 
(1999).

2.  The criteria for 20 percent evaluation, but not more, for 
traumatic arthritis of the right knee with limitation of 
motion have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Background

In April 1971, the veteran initially was granted service 
connection for internal derangement of the right knee, and 
assigned a 10 percent evaluation, effective from December 19, 
1970, the day after the date of his discharge from service.  

In connection with his September 1996 claim for increase, the 
veteran submitted a medical evaluation report from Sellers L. 
Crisp, M.D., dated in August 1996.  According to Dr. Crisp's 
report, the veteran reported swelling of the knee on and off 
over the past several years.  The veteran reported that he 
takes 12 Motrin per day for pain relief.  On examination, the 
veteran exhibited some atrophy of the left thigh.  Dr. Crisp 
noted a healed scar over the lateral aspect of the left knee.  
Knee motion was only 10 to 95 degrees.  It was stable.  There 
was some moderate patella-femoral crepitus and grating.  The 
knee appeared enlarged.  Distal pulse was good.  Dr. Crisp 
noted that x-rays of the knee showed significant lateral 
joint space disease, generalized osteoarthritis, and patella-
femoral disease.  Dr. Crisp opined that the veteran would 
eventually need knee replacement surgery.

In October 1996, the veteran underwent a VA examination.  The 
veteran then complained of an inability to bend his knee, 
knee pain, swelling, and stiffness.  The veteran reported 
that since his left knee surgery in 1972, his left knee joint 
has become progressively more painful with flare-ups lasting 
for periods of 3-4 days or severe swelling and pain 
aggravated by long standing on concrete floors with severe 
stiffness and an inability to bend the joint.  The veteran 
reported that he takes Hydrocodone and Naprosyn daily for 
pain relief.  Examination revealed moderately severe 
generalized swelling of the joint with objective tenderness 
above the patella and on the lateral aspects of the joint 
with flexion limited to 100 degrees and extension limited to 
30 degrees.  McMurray, drawer, and Lachman's signs were 
negative.  Diagnosis was residual left knee injury with 
advanced degenerative joint disease with x-ray evidence of 
the disease.

The veteran was afforded a subsequent examination in March 
1997.  The report of that examination revealed that the 
veteran's range of motion of the left knee was from 5 degrees 
to 100 degrees, and that the veteran's left knee was stable.  
The veteran was able to squat no more than halfway to the 
floor because of the restriction in flexion of the left knee.  
The examiner noted, "It would not be unusual to have 
differences in the range of motion recorded at different 
examinations because of fluctuating symptomatology from time 
to time and differences in amount of swelling."

During the veteran's June 1998 personal hearing, he testified 
that he has constant stiffness and swelling of the left knee.  
The veteran testified that he experiences weakness in the 
left knee with occasional buckling.  The veteran testified 
that his knee disability has interfered with his ability to 
work.  The veteran testified that his left knee disability 
had worsened since the last VA examination in March 1997.

In August 1998, the Board remanded the case back to the RO 
for further development to include a contemporaneous VA 
orthopedic examination to assess the current severity of his 
service-connected left knee disability.  Additionally, the 
Board noted that a veteran who has arthritis and instability 
of the knee may be assigned separate evaluations under 
38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (July 1, 1997); See also VAOPGCPREC 9-98 
(August 14, 1998).  The Board noted, however that although 
the veteran was diagnosed with arthritis, he was not service 
connected for degenerative joint disease of the left knee.  
As such, the Board remand included a request for the RO to 
consider whether degenerative joint disease may be considered 
part and parcel of the veteran's original disability, and 
therefore whether service connection for such should be 
granted.  In this regard, the Board noted that the RO never 
adjudicated the issue of service connection for degenerative 
joint disease, nor had the RO ever adjudicated the 
possibility of assigning the veteran separate evaluations for 
the left knee disability.

In October 1998, A.H. Marsigli, M.D., of the Nash Orthopedic 
Associates, P.A., examined the veteran.  Upon physical 
examination, the veteran had an antalgic gait on the left.  
The veteran's legs were reasonably straight.  Iliac crests 
were level.  Range of motion of the left knee was from 10 to 
120.  Rotation of the tibia on the femur was preserved on the 
left.  There was no effusion, and Lachman test was negative.  
There was no instability to varus-valgus or rotation or 
extension.  Drawer tests, anterior and posterior were 
negative.  Patellofemoral motion showed no crepitus or 
discomfort.  There was some anterolateral crepitus but no 
tenderness.  X-rays showed degenerative changes 2+ in the 
lateral compartment.  The medial joint space was about 3 to 4 
mm in the medial side and about 1-mm in the lateral side with 
significant osteophytes.  Dr. Marsigli's impression was 
osteoarthritis of the left knee with mainly lateral 
compartment pathology.  Dr. Marsigli indicated that he 
reviewed all of the veteran's records sent to him and felt 
that the degenerative joint disease of the left knee was 
related to the history of his left knee injury.

In a January 1999 rating decision, the RO determined that a 
separate disability evaluation was warranted for the 
traumatic arthritis of the left knee, as manifested by 
limitation of motion.  A 10 percent rating was assigned under 
Diagnostic Code 5010. The RO also recharacterized the 
veteran's left knee disability as post-operative residuals of 
a left knee injury and assigned a 10 percent evaluation under 
Diagnostic Code 5260. 

A supplemental statement of the case was issued and the case 
was sent back to the Board on appeal.  In August 1999, the 
Board remanded the case back to the RO for further 
development to include another VA examination to consider the 
directives issued in DeLuca.  When previously remanding the 
claim in August 1998, the Board requested, among other 
things, that a VA medical examiner give an opinion as to the 
extent, if any, the veteran experiences additional functional 
impairment in his left knee as a result of pain/painful 
motion, limited or excess movement, weakness, excess 
fatigability, and incoordination.  The Board noted that 
consideration of these various factors in determining the 
present severity of his left knee disability is required by 
the holding of The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
in a precedent decision, DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995).  The Board found that although the physician 
who examined the veteran in October 1998 pursuant to the 
August 1998 remand reported several clinical findings 
concerning the veteran's left knee, the examiner did not 
specifically mention or otherwise refer to any of the 
additional relevant considerations discussed by the Court in 
DeLuca.  

In addition, the Board also noted in the April 1999 remand 
that further development was also necessary with regard to 
the RO's decision to assign separate ratings for the left 
knee under Diagnostic Code 5260 (pertaining to limitation of 
flexion), and Code 5010 (for arthritis due to trauma) - 
which, in turn is rated as osteoarthritis under Diagnostic 
Code 5003 also based, in part, on the extent there is 
limitation of motion in the knee.  The Board noted that 
because it appeared that the RO assigned separate ratings 
based on identical criteria of the rating schedule, albeit 
under different Diagnostic Codes, that was potentially a 
violation of the prohibition against "pyramiding" against 
disabilities.  Moreover, the Board noted that the RO's 
decision to do that seemed to be inconsistent with the 
requirements for assigning separate ratings for a knee 
disability under Diagnostic Codes 5003 and 5257 (for 
"other" impairment of the knee, to include recurrent 
subluxation or lateral instability) pursuant to the precedent 
opinions of the VA Office of General Counsel.  See Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994), citing 38 C.F.R. 
§ § 4.14, 4.25; see also VAOPGCPREC 23-97 (July 1, 1997; 
revised July 24, 1997); VAOPGCPREC 9-98 (August 14, 1998).  
Accordingly, the Board determined that the RO must revisit 
the matter and make any changes and/or adjustments necessary 
to appropriately rate the veteran's left knee disability.  

Pursuant to the directives set forth in the April 1999 Board 
remand, the veteran was afforded an orthopedic examination in 
June 1999.  Tom Rand, M.D., of the QTC Medical Group, 
evaluated the veteran's left knee disability and provided the 
following orthopedic impression:  The veteran has severe 
degenerative arthritis of the left knee secondary to an old 
accident and required surgery.  The range of motion in his 
left knee was from 5 degrees to 90 degrees, representing 
significant loss of motion.  Dr. Rand noted that the veteran 
is severely limited during flare-ups during which he is 
unable to walk or bend his knee.  According to the veteran, 
his flare-ups occur about every two months and last for about 
two weeks.  Dr. Rand indicated that the veteran's disability 
during the flare-up is markedly more severe than when he is 
not in a flare-up.  Dr. Rand reiterated that the veteran's 
degenerative joint disease was directly related to his knee 
injury.  Dr. Rand indicated that there was no evidence of 
dislocated cartilage, but there was evidence of locking, 
giving way and pain in the left knee that occurred frequently 
and as a result of degenerative arthritis.  There was no 
recurrent subluxation or lateral instability of the knee.  
There was weakness in the knee.  The veteran's fatigability 
was mentioned by his limited walking and there is severe pain 
when he attempts to use his leg during a flare-up.  The 
veteran becomes incapacitated during a flare-up.  Dr. Rand 
noted that the veteran's prognosis for improvement was poor 
and that he would rate the veteran's disability as 25 percent 
of his left knee.  Dr. Rand indicated that knee replacement 
surgery was not necessary at that point.  X-rays of the left 
knee showed severe degenerative arthritis particularly the 
medial compartment with marked collapse of the joint and 
severe immuration of the bone.  There were osteophytes 
present.  The lateral view confirmed the same plus adding 
osteoarthritis of the patella.  The tunnel view showed 
spiking of the tibia, tibial spines and the patellar view 
showed osteophytes on each side of the patella.  Dr. Rand 
opined that all those findings were consistent with 
moderately severe degenerative arthritis of a fairly marked 
degree.

In August 1999, the RO sent the veteran a supplemental 
statement of the case indicating that the combined 20 percent 
disability evaluation for left knee disability  was confirmed 
and continued, with a 10 percent disability evaluation 
assigned for degenerative joint disease of the left knee, 
secondary to injury, and 10 percent continued for the 
residuals of a left knee injury.  


B.  Analysis

The veteran's claim is "well grounded," meaning the claim is 
"plausible...or capable of substantiation."  See 38 U.S.C.A. 
§ 5107(a) (West 1991); see also Proscelle v. Derwinski, 2 
Vet. App. 629, 631-32 (1992).  As all of the evidence that is 
relevant to the claim has been properly developed, VA has 
satisfied its "duty to assist."  See Murphy v. Derwinski, 1 
Vet. App. 78, 81-82 (1990).

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in VA's Schedule for Rating Disabilities-which are 
based on average impairment in earning capacity.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.1. (1999).  Separate 
diagnostic codes identify the various disabilities.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (1999).  
When making determinations as to the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances.  See 38 C.F.R. 4.1 (1999); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  His 
current level of disability, however, is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

If the disability at issue is musculoskeletal in nature or 
origin, then VA may, in addition to applying the regular 
schedular criteria, consider granting a higher rating for 
functional impairment caused by pain, limited or excess 
movement, weakness, excess fatigability, or incoordination- 
assuming these factors are not already contemplated by the 
governing rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(1999); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

The veteran has alleged that his left knee disabilities 
should be rated higher than 10 percent because he 
experiences, not only recurring pain, painful motion, and 
limitation of motion ("stiffness"), but also swelling, and 
locking, and instability, including an exacerbation of these 
symptoms on occasional flare-ups, approximately every two 
months.  He also claimed that his symptoms are most prevalent 
during prolonged physical activity of any sort, such as 
standing or walking, and that he must ride in a golf cart to 
get around.

Historically, the severity of the veteran's service-connected 
left knee disability, characterized as internal derangement 
of the left knee was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, and a 10 percent rating was assigned 
for all of the residuals.  In November 1996, the RO 
recharacterized the service-connected disability as 
postoperative residuals of a left knee injury, and increased 
the veteran's evaluation to 20 percent under Diagnostic Code 
5010-5257, noting that the veteran suffered from arthritis of 
the left knee with pain and swelling.  The veteran appealed.  
In January 1999, the RO again recharacterized the left knee 
disability as involving degenerative joint disease 
(osteoarthritis) for which a 10 percent evaluation was 
assigned, and post-operative residuals of a left knee injury 
other than degenerative joint disease, for which a 10 percent 
evaluation was assigned; the combined evaluation remained at 
20 percent.

In assigning separate evaluations for degenerative joint 
disease and other left knee disability, the RO did not 
specifically indicate the diagnostic code pursuant to which 
the veteran's "other" left knee disability was evaluated 
(although Diagnostic Code 5258, pursuant to which dislocation 
of semilunar cartilage is evaluated, was cited to in the most 
recent SSOC).  However, consistent with the 38 C.F.R. § 4.14 
and opinions of the VA General Counsel, the separately 
assigned evaluations for the veteran's left knee conditions 
should be considered under the criteria of Diagnostic Code 
5003 (for arthritis) and Diagnostic Code 5257 (for 
instability).  See VAOPGCPREC 23-97 (July 1, 1997; revised 
July 24, 1997), and VAOPGCPREC 9-98 (Aug. 14, 1998).  See 
also Butts v. Brown, 5 Vet. App. 532, 538 (1993); Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992) (emphasizing that the 
assignment of a particular diagnostic code is completely 
dependent on the facts of a particular case).  

Under Diagnostic Code 5010, traumatic arthritis is evaluated 
as degenerative arthritis under Diagnostic Code 5003. That 
diagnostic code prescribes that arthritis established by x- 
ray findings, will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (here, Diagnostic Code 
5260, for limitation of flexion of the leg at the knee joint, 
and Diagnostic Code 5261, for limitation of extension of the 
leg at the knee joint). When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 10 
percent rating is assignable for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added.

Under Diagnostic Code 5257, pursuant to which "other" knee 
disability, such as recurrent subluxation or lateral 
instability is evaluated, provides for assignment of a 10 
percent evaluation for slight impairment; a 20 percent 
evaluation for moderate impairment; and a 30 percent 
evaluation for severe impairment.

In this case, the veteran's left knee arthritis has been 
shown to result in limitation of motion, occasional swelling, 
and crepitus (the latter of which is not shown to result in 
any functional loss).  When range of motion findings elicited 
on examinations are compared to "standard" or "normal" 
range of motion from 0 to 140 degrees, extension to flexion 
(see 38 C.F.R. § 4.71, Plate II), the evidence reveals 
limitation of motion ranging from slight (as demonstrated by 
range of motion from 5 to 100 degrees in March 1997, and from 
10 to 120 degrees in October 1998), moderate (as demonstrated 
by range of motion from 10 to 95 degrees in August 1996, and 
from 5 to 90 degrees in June 1999), and, on a single 
instance, to moderately severe (as demonstrated by range of 
motion from 30 to 100 degrees in October 1996).  

The preponderance of the recent medical evidence indicates 
that the veteran has more consistently had problems with 
extension (as demonstrated by a limp noted on examination), 
and suggests that the level of limited motion shown meets the 
criteria for no more than a 10 percent evaluation under 
Diagnostic Code 5261.  However, given the nature of the 
veteran's disability, as noted by the March 1997 examiner, it 
is not unusual to have differences in the range of motion 
record at different examinations because of fluctuating 
symptomatology from time to time and differences in the 
amount of swelling.  Hence, although no examiner has provided 
a specific assessment of the extent to which the veteran 
experiences additional impairment during flare-ups, the Board 
finds that the October 1996 range of motion results, clearly 
demonstrating considerably more limited extension than any of 
the remaining examination results, should be considered as 
demonstrating the likely extent of motion loss of the left 
knee during a significant flare-up.  

Given the objective evidence of record, the likelihood that 
pain with increased activity and during flare-ups results in 
more impairment than that more consistently shown 
objectively, and the reported frequency of significant flare-
ups (approximately three times yearly) the Board finds that, 
overall, the veteran's left knee arthritis is shown to result 
in impairment comparable to extension limited to 10 degrees, 
warranting assignment of a 20 percent evaluation under 
Diagnostic Code 5261.  However, in the absence of consistent 
objective evidence of more significant disability, a higher 
evaluation under either Diagnostic 5260 or 5261 is not 
warranted, even when likely functional loss due to pain is 
considered.  Indeed, although the veteran has described 
experiencing pain every day (see hearing transcript at 6), 
such pain is not shown to be so debilitating as to result in 
impairment greater than that described above.  

The veteran also has been assigned a 10 percent evaluation 
under Diagnostic Code 5257 for residuals of his left knee 
injury and subsequent meniscectomy other than arthritis.  The 
veteran has occasionally complained of experiencing 
instability and locking, and during his hearing, described 
use of a knee brace.  Resolving all reasonable doubt in his 
favor, a 10 percent evaluation for instability is warranted.  
However, more than slight instability simply is not 
demonstrated.  By the veteran's own admission, he still had 
"some" instability, but the knee brace helped his knee (see 
hearing transcript at p. 10).  Significantly, the Board notes 
that no instability or locking has been objectively shown on 
examination, and none of the examiners has asserted that the 
veteran's knee brace is necessary for ambulation.   Hence, 
the criteria for assignment of an evaluation in excess of 10 
for "other" impairment (primarily, claimed instability) 
under Diagnostic Code 5257 are not met.

Because there are specific diagnostic codes to evaluate each 
of the veteran's left knee disabilities, consideration of 
other diagnostic codes for evaluating the disabilities does 
not appear appropriate.  See 38 C.F.R. § 4.20 (1999) 
(permitting evaluation, by analogy, where the rating schedule 
does not provide a specific diagnostic code to rate the 
disability).  However, even if such consideration was 
appropriate, in the absence of medical evidence of, or of 
disability comparable to, ankylosis, dislocation of the 
semilunar cartilage, or impairment of the tibia and fibula, 
there is no basis for assignment of a higher evaluation for 
either disability under any other potentially applicable 
diagnostic code.  See Diagnostic Codes 5256, 5258 and 5262.

Thus, the Board concludes that the preponderance of the 
evidence is against assignment of any rating higher 20 
percent for service-connected traumatic arthritis, or 10 
percent for service-connected postoperative residuals of a 
left knee injury.  

The above discussion is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, however, the Board notes that there is no 
indication that the schedular criteria are inadequate to 
evaluate either of the veteran's left knee disabilities.  In 
this regard, the Board notes that there has been no showing 
that either disability has caused marked interference with 
employment (i.e., beyond that contemplated in the assigned 
respective evaluation), has necessitated frequent periods of 
hospitalization, or that the disability otherwise has 
rendered impracticable the application of the regular 
schedular standards.  While the veteran's left knee problems 
certainly interfere with his employment, especially on 
occasional exacerbation approximately twice per month, this 
interference is not more than that which will be contemplated 
by the 10 percent evaluation for instability and the 20 
percent evaluation for arthritis.  Therefore, in the absence 
of evidence of factors specifically pertaining to either left 
knee disability that might warrant extra-schedular 
consideration, such Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) (1999).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

The claim for a rating in excess of 10 percent for post-
operative residuals of a left knee injury is denied.

A 20 percent evaluation for degenerative arthritis of the 
left knee is granted, subject to the law and regulations 
governing the payment of monetary benefits.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

